                       UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF WISCONSIN
                            MILWAUKEE DIVISION

  DARLENE BRUNETT,              ) Case No.: 2:18-cv-00168-LA
                                )
           Plaintiff,           )
                                ) PLAINTIFF’S MOTION TO CERTIFY
      v.
                                )
                                )
  CONVERGENT OUTSOURCING, INC., )
                                ) Hon. Lynn Adelman
           Defendant.           )
                                )
                                )
                        MOTION FOR CLASS CERTIFICATION

      NOW COMES Plaintiff DARLENE BRUNETT, by and through her attorney, James

C. Vlahakis, moves to certify a putative class action against Defendant CONVERGENT

OUTSOURCING, INC. (“Convergent”) and on behalf of a class of similarly situated

Wisconsin residents and in support states as follows:

      I.      Introduction

      1.      Plaintiff is a consumer as defined by Sections 1692(a)(3) of Fair Debt

Collection Practices Act 15 U.S.C. § 1692, et seq. (the “FDCPA” or “Act”). Plaintiff filed

suit on January 30, 2018, based upon a collection issue sent to her by Defendant on or

about February 17, 2018. This two Count proposed class action concerns the legality

of all standard form collection letters used by Convergent.

      2.      The collection letter is a “communication” as defined by Section 1692a(2)

of the Act because the letter attempted to collect a consumer debt allegedly owed by

Plaintiff to Comenity Capital Bank and in particular, a PayPal Credit Account. A copy of

the relevant portion of the February 17, 2018, letter is included on the following page.




           Case 2:18-cv-00168-LA Filed 04/01/19 Page 1 of 8 Document 37
       3.      The upper right corner of the collection letter identifies a “Reduced Balance

Amount” of $506.07” and directly below that, the letter lists the “Amount Owed:

$1,012.13.”    The center section of the letter contains the words “Reduced Balance

Opportunity” within a rectangular box.

       4.      The first sentence in the body of the letter informed Plaintiff that “[t]his

notice is being sent to you by a collection agency.” The second sentence in body of the

collection letter indicates that Plaintiff “has a past due balance of $1,012.13.” states in

relevant part: “Our client has advised us that they are willing got to satisfy your account

for 50% of your total balance.”




                                             2
            Case 2:18-cv-00168-LA Filed 04/01/19 Page 2 of 8 Document 37
       5.      The collection letter (and hundreds like it) contained the following phrase:

               Notice:    The Internal Revenue Service may require financial
               institutions to file Form 1099-C (Cancellation of Debt) to report the
               discharge of indebtedness of $600 or more.

(hereafter the “1099-C Disclosure language”).

       6.      Convergent answered the Complaint and denied that the 1099-C

Disclosure language violated the FDCPA. Convergent no longer uses 1099-C Disclosure

language on its collection letters.

       7.      Section 1692e of the FDCPA which states that “[a]debt collector may not

use any false, deceptive, or misleading representation or means in connection with the

collection of any debt”

       8.      Section 1692e(5) prohibits debt collectors from threating “to take any

action that cannot legally be taken or that is not intended to be taken.”

       9.      Section 1692e(10) prohibits a debt collector from using “any false

representation or deceptive means to collect or attempt to collect any debt or to obtain

information concerning a consumer.”

       10.     Plaintiff contends that the 1099-C Disclosure language constitutes a false,

deceptive, and misleading representation in violation of Section 1692e because under

no set of circumstances would the Internal Revenue Service (“IRS”) require Convergent

or the creditor at issue (Comenity Bank) to file a IRS Form 1099-C. The 1099-C

Disclosure language constitutes a false, deceptive, and misleading representation

because the proposed scenario – the issuance of a Form 1099-C cannot occur under in

light of the amount owed and the proposed discharge of indebtedness. Here, with the

principal debt being identified as $1,012.13, the proposed discharge of indebtedness,

$506.07, was for less $600.

       11.     Defendant violated Section 1692e(5) because it threatened “to take . . .



                                             3
            Case 2:18-cv-00168-LA Filed 04/01/19 Page 3 of 8 Document 37
action that cannot legally be taken or that is not intended to be taken.”

        12.   Defendant violated 1692e(10) which states that a debt collector may not

use “any false representation or deceptive means to collect or attempt to collect any debt

or to obtain information concerning a consumer.”            Again, there are no set of

circumstances where Defendant or its creditor would have been required to issue a Form

1099-C.

        13.   Defendant violated Section 1692f which provides that a debt collector may

not use any unfair or unconscionable means in connection with the collection of any

debt. Defendant violated this Section by unfairly and falsely suggesting to Plaintiff that

Defendant could issue a 1099-C if she accepted the settlement offer when Defendant

knew that the circumstances did not support the inclusion of this language.

        14.   Simply stated, Defendant should never have included the 1099-C

Disclosure language where any consumer was sent a collection letter where the

discharge of indebtedness was less than or where the subject debt was for less than

$600.

        15.   The proposed class action consists of residents Wisconsin, Indiana and

Illinois where the collection letters sent to these residents listed (a) an amount owed that

was less than $600 or (b) listed a proposed discharge of indebtedness that was for less

than $600. Under either scenario, as a matter of law, no IRS Form 1099-C could be

issued. Despite knowing this fact, Defendant included the 1099-C Disclosure language

on letters sent to individuals owing less $600 or where a proposed discharge of

indebtedness was for less than $600.             As detailed in Plaintiff’s accompanying

Memorandum of Law, including this language where no form 1099-C could be issued

constitutes a deceptive, misleading and false representation.

        16.   While Defendant couched the 1099-C Disclosure language with the word



                                             4
          Case 2:18-cv-00168-LA Filed 04/01/19 Page 4 of 8 Document 37
“may” to state that “[t]he Internal Revenue Service may require financial institutions to

file Form 1099-C (Cancellation of Debt) to report the discharge of indebtedness of $600

or more”, under no circumstances could the creditor issue a 1099-C where a consumer’s

total debt is less than $600 or where a proposed discharge of indebtedness was for less

than $600.

       17.      The parties have recently completed discovery.Defendant has moved for

summary judgment in its favor and against Plaintiff. Dkt. 34. Plaintiff will oppose

summary judgment on the basis that there is a material question of fact as to whether

the letter violates the Sections 1692e and 1692e(10) of FDCPA.

       18.      For the reasons that follow, the proposed class should be certified because

Plaintiff has satisfied all of the requirements of Federal Rule of Civil Procedure 23.

       II.      Class Certification Requirements

       19.      The proposed class involves:

                (a) all persons who were sent a collection letter in substantially the
                same form letter as the Collection Letter attached as Exhibit A; (b)
                to addresses within the States of Illinois, Indiana and Wisconsin; (c)
                one year prior to the filing of this class action; and (d) where the
                collection letters were not returned by the postal service as
                undelivered.

       20.      Each of the following summary statements are explained and supported

in Plaintiff’s accompanying Memorandum of Law.

       21.      Numerosity is Satisfied. This action complains of computer-generated,

standard forms used by Defendant. Discovery produced in this case demonstrates that

Defendant mailed 2,666, collection letters to consumers with addresses in the states of

Wisconsin, Indiana and Illinois, where the amount owed was less than $600 or the

proposed discharge of indebtedness was for less than $600.

       22.      This 2,666 figure is broken down as follows:

                a. 499 Wisconsin residents were sent a similar 1099 Form Letter;


                                               5
             Case 2:18-cv-00168-LA Filed 04/01/19 Page 5 of 8 Document 37
             b. 1,430 Illinois residents were sent a similar 1099 Form Letter; and

             c. 736 Illinois residents were sent a similar 1099 Form Letter.

      23.    The class is so numerous that joinder of all members is impractical.

      24.    The Class Members are Ascertainable. Defendant’s records identify the

Wisconsin consumers who were sent the 1099 Form Letter during the relevant time

period.

      25.    Typicality is Satisfied. Plaintiff’s circumstances and claims typical of

those of the class members. All are based on the same factual and legal theories. The

theory presented is whether a form collection letter violates the FDCPA.

      26.    Commonality is Satisfied. There are questions of law and fact common

to the class, which questions predominate over any questions affecting only individual

class members. The primary question is whether Defendant’s form collection letters

violate Sections 1692e and 1692e(10) of the Act.       The legal issues are whether the

subject language constitutes a deceptive, misleading and false representation where (a)

a consumer’s total debt is less than $600 or (b) where a proposed discharge of

indebtedness was for less than $600.

      27.    Plaintiff is an Adequate Class Representative. Plaintiff will fairly and

adequately represent the class members.

      28.    Proposed Class Counsel is Appropriate. Plaintiff has retained counsel

experienced in bringing class actions and collection abuse claims.

      29.    Superiority is Satisfied. A class action is superior for the fair and efficient

adjudication of the proposed class members’ claims.

      30.    In further support of this motion, Plaintiff submits a memorandum of law,

incorporated by reference.




                                            6
          Case 2:18-cv-00168-LA Filed 04/01/19 Page 6 of 8 Document 37
       WHEREFORE, for the reasons set forth above, Plaintiff respectfully requests

that this Court enter an order: (a) certifying the proposed class in this case; (b)

appointing the Plaintiff as Class Representative; (c) appointing James C. Vlahakis as

Class Counsel; and (d) for such other and further relief as the Court may deem

appropriate.



                                         Respectfully submitted,

                                              /s/ James C. Vlahakis
                                              James C. Vlahakis
                                              2500 S. Highland Avenue, Suite 200
                                              Lombard, IL 60148
                                              Phone No.: 630-581-5456
                                              Fax No.: 630-575-8188
                                              jvlahakis@sulaimanlaw.com

                                              Attorney for Plaintiff Darlene Brunett and the
                                              proposed class members

                                              Dated: April 1, 2019




                                             7
          Case 2:18-cv-00168-LA Filed 04/01/19 Page 7 of 8 Document 37
                    CERTIFICATE OF SERVICE

       I, James C. Vlahakis, certify that on April 1, 2019, I caused to

be filed the above referenced document via the district’s ECF system,

which shall serve a file stamped copy of this document on all counsel

of record.



/s/ James C. Vlahakis




                                           8
         Case 2:18-cv-00168-LA Filed 04/01/19 Page 8 of 8 Document 37
